Nelson, J.
I concur in the decision of the circuit judge that this petition should be denied, though for reasons somewhat different from those given by the learned judge. A history of the case prior to the rearrest of the petitioner will be .found in U. S. v. Haynes, 29 Fed. Rep. 691.
1. The petitioner-now contends that the district court had no jurisdiction to sentence him. It certainly had jurisdiction of the indictments originally. It also had jurisdiction to give the sentences, unless its jurisdiction was taken away by the orders of remission. But the circuit court has decided, at the petitioner’s request, that the district court had no authority to make the orders of remission. U. S. v. Haynes, 26 Fed. Rep. 857. This decision was made by that court as a court of last resort, as it was held by a single judge, and it is only when held by two judges that a question of law arising in a criminal case can be certified' from the circuit court to the supreme court under section 651, upon a division of opinion of the judges. The orders of remission were therefore nullities, and neither took away the jurisdiction of the district court, nor conferred any on the circuit court. Whether that decision was correct as a general proposition of law, is wholly immaterial. It was the judgment of the court of last resort in this case, and ivas binding on the dis*771trict court. This rule of law was adopted and applied to this case at tlie request of the petitioner. Good or bad, it was the law of his own choosing, and he must now abide by it. It is too late for him to ask this court or the district court to hold that these indictments were in fact and law remitted to the circuit court, and thus to oust the jurisdiction of the district court to proceed with them. After listening to the ingenious argument of the learned counsel for the petitioner, I see no reason to change the views which I expressed upon this branch of the case in U. S. v. Haynes, 29 Fed. Rep. 691. It would be a disgrace to the administration of the criminal law in the courts of the United States if a convicted criminal should be permitted to escape punishment by playing off one against the other in this absurd way, the jurisdictions of two courts, both of which have completc jurisdiction of the offense charged.
2. There is nothing in the record of the district court to show' that the petitioner was not lawfully sentenced on both indictments. If the sentences had been to take effect one after the other, instead of together, they would still have been justified, so far as anything appears to the contrary on the record, which is all that is now before this court upon which to determine the validity of the proceedings in the district court. The statute does not mean, as I understand its language, that an offender is liable only for offenses committed within the six calendar months immediately preceding the finding of the indictment, or within any other preceding six calendar months. The petitioner might have been lawfully tried and convicted on separate indictments, for as many distinct punishable violations of the statute, committed within different periods of six calendar months, as that space of time is contained in the whole period of the statute of limitations; and might have been lawfully sentenced to a term of imprisonment on each indictment separately, the sentences to fake effect together, or one after the other, as the court in pronouncing the judgments should direct. See In re Snow, 120 U. S. 274, 7 Sup. Ct. Rep. 556. This section is obscure and somewhat difficult to interpret, but it cannot possibly admit of any construction more favorable to the petitioner than this. Perhaps the true interpretation is one much less favorable. One of the indictments against the petitioner charged three offenses, and the other two. Ho was tried on both indictments, and a separate verdict of guilty given on each, without'objection or exception coming from him. This shows concl usively that the evidence produced by the government at the trial proved the offenses charged in the two indictments io have been committed within different periods of six calendar months. Otherwise the petitioner should have requested the court to instruct the jury to return but a single verdict; or, as two were returned, he should have moved the court to set one or both of them aside. This does not appear to have been dono, and it must be presumed that both verdicts were justified by the evidence before the jury. The trial of the two indictments together, with or without an order of com solidation under section 1024, did not make them one indictment charging a single offense, and therefore subjecting the petitioner to only one sentence on both. The presumption is that the jury were properly in*772structed, and that both verdicts were properly rendered. If the court below refused upon request to give instructions appropriate to the case before it, the petitioner’s remedy was by bill of exceptions and writ of error. The case, in my judgment, is within the principle of Ex parte Bigelow, 113 U. S. 328, 5 Sup. Ct. Rep. 542, and Ex parte Harding, 120 U. S. 782, 7 Sup. Ct. Rep. 780, and not within that of In re Snow, supra. See, also, Ex parte Wilson, 114 U. S. 417, 5 Sup. Ct. Rep. 935.
The case cannot be retried upon habeas corpus.